DETAILED ACTION
Response to Amendment
The claims remain rejected 35 U.S.C. 101.
Claims 10 and 18 have been objected to.
Claims 14 and 17 have been rejected under 35 U.S.C. 112(b).
The claims are rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 12/22/2021, the following has occurred: claims 1-2, 6-10, and 14-18 have remained unchanged; claims 3-5 and 11-13 remain canceled; and no new claims have been added.
Claims 1-2, 6-10, and 14-18 are pending.
Effective Filing Date: 09/05/2016

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. 101 Rejections:
Applicant disagrees with the Office that the present claims are directed towards an abstract idea without significantly more. Applicant states that pending claim 1 
--“retrieving, by a processor, a corpus of a target object from a pre-stored database”
--“acquiring, by a microphone, voice information”
--“retrieving, by the processor, an image library of the target object from the database”
--“displaying the standard image by a display screen” and
--“updating, by the display screen, the standard image displayed on the display screen with the organ image corresponding to the target object state”
Examiner respectfully disagrees with Applicant and directs Applicant towards the 35 U.S.C. 101 rejection below for a breakdown of what is being considered as the abstract idea, and what are being considered as additional elements.
Furthermore, Applicant believes that the present claims improve the functioning of a computer and thus the present abstract idea is not merely implemented using a general-purpose computer. Examiner respectfully disagrees that the present claims improve the functioning of a computer. Providing information using a computer does not improve how the computer functions itself as providing information is a function of a computer.

35 U.S.C. 103 Rejections:
Applicant made arguments directed towards the previously cited art. These arguments are no longer valid as the present art rejection does not rely on the previously cited references.

Claim Objections
Claim 10 is objected to because of the following informalities:
Claim 10 recites “data base” in line 9 of the claim when it should most likely recite “database”.
Claim 18 recites “data base” in line 10 of the claim when it should most likely recite “database”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “the target object comparison diagram” in line 4 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitations “the image information” and “the text information” in line 2 of the claim. There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 6-10, and 14-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-2 and 6-9 are drawn to a method, claims 10 and 14-17 are drawn to an apparatus, and claim 18 is drawn to a system, each of which is within the four statutory categories. Claims 1-2, 6-10, and 14-18 are further directed to an abstract idea on the grounds set out in detail below. As discussed below, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea (Step 1: YES).

Step 2A:
Prong One:
Claim 1 recites, in part, performing the steps of 1) acquiring voice information of a conversation during a consultation of a user, the voice information comprising at least one of real-time voice information and recorded voice information, 2) performing voice recognition on the voice information according to the corpus, to obtain a voice recognition result, 3) selecting a standard image corresponding to the target object from the image library and displaying the standard image, 4) performing semantic analysis on the voice recognition result, and generating object state information of the target object in a medical record, and 5) selecting an organ image corresponding to a target object state from the image library, and updating the standard image displayed on the display screen with the organ image corresponding to the target object state. These steps correspond to Certain Methods of Organizing Human Activity, more particularly, managing personal behavior or relationships or interactions between people including social activities. The present claims describe a system of documenting a patient-healthcare provider interaction. Independent claims 10 and 18 recite similar limitations and are also directed to an abstract idea under the same analysis.
Depending claims 2, 6-9, and 14-17 include all of the limitations of claims 1, 10, and 18, and therefore likewise incorporate the above described abstract idea. Depending claims 6 and 14 add the additional step of “correcting the standard image based on the target object state, to obtain at least one of a target object image corresponding to the target object state and a target object comparison diagram”; claims 7 and 15 add the additional step of “taking the voice information and the voice recognition result as a pair of corpus samples to be added into the corpus”; claims 8 “performing voice recognition on the voice information to obtain a preliminary recognition result”, “searching a target corpus sample matching the voice information from the corpus”, and “correcting the preliminary recognition result according to the target corpus sample, to obtain the voice recognition result”; and claims 9 and 17 add the steps of “in a case where the text information is modified, updating the image information based on the modified text information” or “in a case where the image information is modified, updating the text information based on the modified image information”. Additionally, the limitations of depending claim 2 further specify elements from the claims from which they depend on without adding any additional steps. These additional limitations only further serve to limit the abstract idea. Thus, depending claims 2, 6-9, and 14-17 are nonetheless directed towards fundamentally the same abstract idea as independent claims 10 and 18 (Step 2A (Prone One): YES).

Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – using 1) a processor, 2) a microphone, 3) a memory, 4) a display screen, and 5) an electronic medical record to perform the claimed steps. Additionally, the claims include additional elements steps of 6) retrieving a corpus of a target object from a pre-stored database and 7) retrieving an image library of the target object from the database.
The 1) processor and 3) memory in these steps are recited at a high-level of generality (i.e., as generic components performing generic computer functions such as 
The 2) microphone and the steps of 6) retrieving a corpus of a target object from a pre-stored database and 7) retrieving an image library of the target object from the database add insignificant extra-solution activity to the abstract idea which amounts to steps of mere data gathering, see MPEP 2106.05(g)).
Additionally, the 4) display screen adds insignificant extra-solution activity to the abstract idea which amounts to insignificant application, see MPEP 2106.05(g))
The usage of 5) an electronic medical record generally link the abstract idea to a particular technological environment or field of use (such as computing, see MPEP 2106.05(h)).
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea (Step 2A (Prong Two): NO).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using 1) a processor, 2) a microphone, 3) a memory, 4) a display screen, 5) an electronic medical record, the step of 6) retrieving a corpus of a target object from a pre-stored database, and the step of 7) retrieving an image library of the target object from the database to perform the claimed steps amounts to no more than i) WURC activity (well-understood, routine, and conventional activity), ii) mere instructions to apply the exception using a generic computer component, iii) insignificant extra-solution activity, or iv) a general linking to a particular technological field that does not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea (quality control) to a particular technological environment. It should be noted that the claims do not include additional elements that amount to significantly more than the judicial exception because the Specification recites mere generic computer components, as discussed above that are being used to apply certain method steps of organizing human activity. Specifically, MPEP 2106.05(d), MPEP 2106.05(f), MPEP 2106.05(g), and 2106.05(h)
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d));
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f));
Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (MPEP § 2106.05(h)).

The current invention generates and displays information utilizing a 1) processor and a 3) memory, thus the processor and memory are adding the words “apply it” with mere instructions to implement the abstract idea on a computer.
Furthermore, the 2) microphone in these steps adds insignificant extra-solution activity/pre-solution activity to the abstract idea. The following is an example of insignificant extra-solution activities (e.g. see MPEP 2106.05(g)): Performing clinical tests on individuals to obtain input for an equation, e.g. see In re Grams–similarly, the current invention utilizes the microphone to voice information, which is then analyzed and utilized to generate and display information.
The 4) display screen adds insignificant extra-solution activity to the abstract idea in the form of an insignificant application where displaying information on a display does not add significantly more to the abstract idea. The following is an example of insignificant extra-solution activities (e.g. see MPEP 2106.05(g)): Printing or downloading generated menus, e.g. see Ameranth – similarly, the present invention merely prints/displays menus.
The 5) electronic medical record generally links the abstract idea to a particular technological environment or field of use. The following represent an example that courts have identified as generally linking the abstract idea to a particular technological Electric Power Group, LLC v. Alstom S.A.
The steps of 6) retrieving a corpus of a target object from a pre-stored database and 7) retrieving an image library of the target object from the database add WURC activity to the abstract idea. The following is an example of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II): Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, retrieving the corpus and image library data from storage in order to generate and display information.
Mere instructions to apply an exception using WURC activity, a generic computer component, a general linking to a particular technological field, and insignificant extra-solution activity cannot provide an inventive concept. The claims are not patent eligible (Step 2B: NO).

Claims 1-2, 6-10, and 14-18 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6, 10, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,569,594 to Casella dos Santos in view of U.S. Patent No. 5,321,800 to Lesser.
As per claim 1, Casella Dos Santos teaches a method of generating electronic medical record information, comprising:
--retrieving, by a processor, a corpus of a target object from a pre-stored database; (see: column 11, lines 26-38 where there is an ASR engine which retrieves a lexicon of clinical terms to use when performing speech recognition)
--acquiring, by a microphone, voice information of a conversation during a consultation of a user, the voice information comprising at least one of real-time voice information and recorded voice information; (see: column 7, lines 56-62 where there is a microphone for recording information. Also see: FIG. 3 and column 26, lines 14-23 where there is documentation of voice information during a clinical procedure)
--performing, by the processor, voice recognition on the voice information according to the corpus, to obtain a voice recognition result; (see: 310 of FIG. 3 and column 26, lines 19-23 where audio data is being transcribed by automatic speech recognition (ASR engine). The transcribed audio is the voice recognition result) and
--performing, by the processor, semantic analysis on the voice recognition result, (see: 320 of FIG. 3 and column 26, lines 23-25 where there is analyzing of transcribed audio data to identify relevant information for documenting the clinical procedure) and generating object state information of the target object in an electronic medical record (see: 330 of FIG. 3 and column 26, lines 26-28 where there is a text report which is generated and the report includes relevant information (object state information of the target object) documenting the clinical procedure).
Casella dos Santos may teach the above-limitations, however, it may not further specifically teach:
1) --retrieving, by the processor, an image library of the target object from the database; and selecting a standard image corresponding to the target object from the image library and displaying the standard image by a display screen; and
2) --selecting, by the processor, an organ image corresponding to a target object state from the image library, and updating, by the display screen, the standard image displayed on the display screen with the organ image corresponding to the target object state.

Lesser teaches:
1) --retrieving, by the processor, an image library of the target object from the database; (see: column 2, lines 22-33 where a display is created from icon-based images of standard medical datasets. The structure of this display must be stored in memory (an image library)) and selecting a standard image corresponding to the target object from the image library and displaying the standard image by a display screen; (see: FIG. 2 where a standard image is displayed corresponding to the target object (the desired body part)) and
2) --selecting, by the processor, an organ image corresponding to a target object state from the image library, and updating, by the display screen, the standard image displayed on the display screen with the organ image corresponding to the target object state (see: column 3, line 64 to column 4, line 7 where as new information is obtained, previously recorded information changes, new values are assigned to various icons. An organ image corresponding to a target state from the image library (an updated color for a particular body part) is selected and updated on the graphical display).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) retrieve, by the processor, an image library of the target object from the database; and selecting a standard image corresponding to the target object from the image library and displaying the standard image by a display screen and 2) select, by the processor, an organ image corresponding to a target object state from the image library, and updating, by the display screen, the standard image displayed on the display screen with the organ image corresponding to the target object state as taught by Lesser in the method as taught by Casella dos Santos with the motivation(s) of (see: column 1, lines 20-25 of Lesser).

As per claim 2, Casella dos Santos and Lesser in combination teaches the method of claim 1, see discussion of claim 1. Casella dos Santos further teaches wherein the object state information comprises: at least one of text information and image information reflecting the target object state (see: 330 of FIG. 3 and column 26, lines 26-28 where there is a text report which is generated and the report includes relevant information (object state information of the target object) documenting the clinical procedure. Text information is included here).

As per claim 6, Casella dos Santos and Lesser in combination teaches the method of claim 1, see discussion of claim 1. Casella dos Santos may not further, specifically teach wherein updating, by the display screen, the standard image displayed on the display screen with the organ image corresponding to the object state information of the target object comprises:
--correcting the standard image based on the target object state, to obtain at least one of a target object image corresponding to the target object state and a target object comparison diagram.
Lesser further teaches wherein updating, by the display screen, the standard image displayed on the display screen with the organ image corresponding to the object state information of the target object comprises:
(see: column 3, line 64 to column 4, line 7 where as new information is obtained, previously recorded information changes, new values are assigned to various icons. An organ image corresponding to a target state from the image library (an updated color for a particular body part) is selected and updated on the graphical display. The icons (standard image) are corrected when they are updated).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 10, Casella Dos Santos teaches an apparatus for generating an electronic medical record, comprising a processor, a memory, a microphone, and a display screen, (see: column 2, lines 17-19 where there is a processor and memory. Also see: column 7, lines 59-62 where there is a microphone. Also see: column 24, lines 11-13 where there is visual display)
--wherein the memory is configured to store instructions executable by the processor and store a database, (see: column 2, lines 17-19 where there is a memory that stores instructions)
--the microphone is configured to acquire voice information of a conversation during a consultation of a user, the voice information comprising at least one of real-time voice information and recorded voice information, (see: column 7, lines 56-62 where there is a microphone for recording information. Also see: FIG. 3 and column 26, lines 14-23 where there is documentation of voice information during a clinical procedure) and
--the processor is configured to:
--retrieve a corpus of a target object from the data base; (see: column 11, lines 26-38 where there is an ASR engine which retrieves a lexicon of clinical terms to use when performing speech recognition)
--perform voice recognition on the voice information according to the corpus, to obtain a voice recognition result; (see: 310 of FIG. 3 and column 26, lines 19-23 where audio data is being transcribed by automatic speech recognition (ASR engine). The transcribed audio is the voice recognition result) and
--perform semantic analysis on the voice recognition result, (see: 320 of FIG. 3 and column 26, lines 23-25 where there is analyzing of transcribed audio data to identify relevant information for documenting the clinical procedure) and generate object state information of the target object in an electronic medical record (see: 330 of FIG. 3 and column 26, lines 26-28 where there is a text report which is generated and the report includes relevant information (object state information of the target object) documenting the clinical procedure).
Casella dos Santos may teach the above-limitations, however, it may not further specifically teach:
1) --retrieve an image library of the target object from the database; and select a standard image corresponding to the target object from the image library and display the standard image by the display screen; and
2) --select an organ image corresponding to a target object state from the image library, and update, by the display screen, the standard image displayed on the display screen with the organ image corresponding to the target object state.

Lesser teaches:
1) --retrieve an image library of the target object from the database; (see: column 2, lines 22-33 where a display is created from icon-based images of standard medical datasets. The structure of this display must be stored in memory (an image library)) and select a standard image corresponding to the target object from the image library and display the standard image by the display screen; (see: FIG. 2 where a standard image is displayed corresponding to the target object (the desired body part)) and
2) --select an organ image corresponding to a target object state from the image library, and update, by the display screen, the standard image displayed on the display screen with the organ image corresponding to the target object state (see: column 3, line 64 to column 4, line 7 where as new information is obtained, previously recorded information changes, new values are assigned to various icons. An organ image corresponding to a target state from the image library (an updated color for a particular body part) is selected and updated on the graphical display).
1) retrieve an image library of the target object from the database; and select a standard image corresponding to the target object from the image library and display the standard image by the display screen and 2) select an organ image corresponding to a target object state from the image library, and update, by the display screen, the standard image displayed on the display screen with the organ image corresponding to the target object state as taught by Lesser in the apparatus as taught by Casella dos Santos with the motivation(s) of taking advantage of the processing characteristics of the human brain where the brain more rapidly assimilates images (see: column 1, lines 20-25 of Lesser).

As per claim 14, Casella dos Santos and Lesser in combination teaches the apparatus of claim 10, see discussion of claim 10. Casella dos Santos may not further, specifically teach wherein the processor is further configured to:
--correct the standard image based on the target object state, to obtain at least one of a target object image corresponding to the target object state and the target object comparison diagram.
Lesser further teaches wherein the processor is further configured to:
--correct the standard image based on the target object state, to obtain at least one of a target object image corresponding to the target object state and the target object comparison diagram(see: column 3, line 64 to column 4, line 7 where as new information is obtained, previously recorded information changes, new values are assigned to various icons. An organ image corresponding to a target state from the image library (an updated color for a particular body part) is selected and updated on the graphical display. The icons (standard image) are corrected when they are updated).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 10, and incorporated herein.

As per claim 18, Casella dos Santos teaches a system of generating electronic medical record information, comprising: an apparatus for generating an electronic medical record; (see: column 2, lines 17-19 where there is a processor and memory. Also see: column 7, lines 59-62 where there is a microphone. Also see: column 24, lines 11-13 where there is visual display. The apparatus is the entire system here) and a database that is in data connection to the apparatus for generating an electronic medical record, (see: column 2, lines 17-19 where there is a memory. The memory here is the database)
--wherein the apparatus for generating an electronic medical record comprises a processor, a memory, a microphone, and a display screen, (see: column 2, lines 17-19 where there is a processor and memory. Also see: column 7, lines 59-62 where there is a microphone. Also see: column 24, lines 11-13 where there is visual display)
--the memory is configured to store instructions executable by the processor, (see: column 2, lines 17-19 where there is a memory that stores instructions)
--the microphone is configured to acquire voice information of a conversation during a consultation of a user, the voice information comprising at least one of real-time voice information and recorded voice information, (see: column 7, lines 56-62 where there is a microphone for recording information. Also see: FIG. 3 and column 26, lines 14-23 where there is documentation of voice information during a clinical procedure) and
--the processor is configured to: retrieve a corpus of a target object from the data base; (see: column 11, lines 26-38 where there is an ASR engine which retrieves a lexicon of clinical terms to use when performing speech recognition) perform voice recognition on the voice information according to the corpus, to obtain a voice recognition result; (see: 310 of FIG. 3 and column 26, lines 19-23 where audio data is being transcribed by automatic speech recognition (ASR engine). The transcribed audio is the voice recognition result) perform semantic analysis on the voice recognition result, (see: 320 of FIG. 3 and column 26, lines 23-25 where there is analyzing of transcribed audio data to identify relevant information for documenting the clinical procedure) and generate object state information of the target object in an electronic medical record (see: 330 of FIG. 3 and column 26, lines 26-28 where there is a text report which is generated and the report includes relevant information (object state information of the target object) documenting the clinical procedure).
Casella dos Santos may teach the above-limitations, however, it may not further specifically teach:
1) --the processor is configured to: retrieve an image library of the target object from the database; and select a standard image corresponding to the target object from the image library and display the standard image by the display screen; and
2) --the processor is configured to: select an organ image corresponding to a target object state from the image library, and update, by the display screen, the standard image displayed on the display screen with the organ image corresponding to the target object state.

Lesser teaches:
1) --the processor is configured to: retrieve an image library of the target object from the database; (see: column 2, lines 22-33 where a display is created from icon-based images of standard medical datasets. The structure of this display must be stored in memory (an image library)) and select a standard image corresponding to the target object from the image library and display the standard image by the display screen; (see: FIG. 2 where a standard image is displayed corresponding to the target object (the desired body part)) and
2) --select an organ image corresponding to a target object state from the image library, and update, by the display screen, the standard image displayed on the display screen with the organ image corresponding to the target object state (see: column 3, line 64 to column 4, line 7 where as new information is obtained, previously recorded information changes, new values are assigned to various icons. An organ image corresponding to a target state from the image library (an updated color for a particular body part) is selected and updated on the graphical display).
One of ordinary skill at the time of the invention was filed would have found it obvious to have the processor is configured to: 1) retrieve an image library of the target object from the database; and select a standard image corresponding to the target 2) select an organ image corresponding to a target object state from the image library, and update, by the display screen, the standard image displayed on the display screen with the organ image corresponding to the target object state as taught by Lesser in the system as taught by Casella dos Santos with the motivation(s) of taking advantage of the processing characteristics of the human brain where the brain more rapidly assimilates images (see: column 1, lines 20-25 of Lesser).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,569,594 to Casella dos Santos in view of U.S. Patent No. 5,321,800 to Lesser as applied to claims 1 and 10 respectively, and further in view of U.S. Patent No. 10,304,013 to Shafiulla et al.
As per claim 7, Casella dos Santos and Lesser in combination teaches the method of claim 1, see discussion of claim 1. The combination may not further, specifically teach wherein after the step of performing voice recognition on the voice information according to the corpus to obtain a voice recognition result, the method further comprises:
--taking the voice information and the voice recognition result as a pair of corpus samples to be added into the corpus.

Shafiulla et al. teaches:

--taking the voice information and the voice recognition result as a pair of corpus samples to be added into the corpus (see: column 5, lines 20-32 where previously-converted and analyzed voice, text, content, and/or analysis data may be included in the historical data stored in the database).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein after the step of performing voice recognition on the voice information according to the corpus to obtain a voice recognition result, the method further comprises: taking the voice information and the voice recognition result as a pair of corpus samples to be added into the corpus as taught by Shafiulla et al. in the method as taught by Casella dos Santos and Lesser in combination with the motivation(s) of having a means of later using historical data to supplement or inform current operations of the voice content animation generator (see: column 5, lines 21-32 of Shafiulla et al.).

As per claim 15, Casella dos Santos and Lesser in combination teaches the apparatus of claim 10, see discussion of claim 10. The combination may not further, specifically teach wherein the processor is further configured to:
--take the voice information and the voice recognition result as a pair of corpus samples to be added into the corpus.

Shafiulla et al. teaches:
--wherein the processor is further configured to:
--take the voice information and the voice recognition result as a pair of corpus samples to be added into the corpus (see: column 5, lines 20-32 where previously-converted and analyzed voice, text, content, and/or analysis data may be included in the historical data stored in the database).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the processor is further configured to: take the voice information and the voice recognition result as a pair of corpus samples to be added into the corpus as taught by Shafiulla et al. in the apparatus as taught by Casella dos Santos and Lesser in combination with the motivation(s) of having a means of later using historical data to supplement or inform current operations of the voice content animation generator (see: column 5, lines 21-32 of Shafiulla et al.).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,569,594 to Casella dos Santos in view of U.S. Patent No. 5,321,800 to Lesser as applied to claims 1 and 10 respectively, and further in view of U.S. Patent No. 9,190,056 to Zhu et al.
As per claim 8, Casella dos Santos and Lesser in combination teaches the method of claim 1, see discussion of claim 1. The combination may not further, specifically teach wherein the step of performing voice recognition on the voice information according to the corpus to obtain a voice recognition result comprises:
--performing voice recognition on the voice information to obtain a preliminary recognition result;
--searching a target corpus sample matching the voice information from the corpus; and
--correcting the preliminary recognition result according to the target corpus sample, to obtain the voice recognition result.

Zhu et al. teaches:
--wherein the step of performing voice recognition on the voice information according to the corpus to obtain a voice recognition result comprises:
--performing voice recognition on the voice information to obtain a preliminary recognition result; (see: 100 of FIG. 7 and column 8, lines 15-18 where there is a continuous speech recognition module which makes a recognition result)
--searching a target corpus sample matching the voice information from the corpus; (see: 202 of FIG. 9, 200 of FIG. 7, and column 9, lines 16-21 where there is a lexicon expansion module which searches local named entity databases for candidate words) and
--correcting the preliminary recognition result according to the target corpus sample, to obtain the voice recognition result (see: 300 of FIG. 7 and column 8, lines 26-29 where there is a correcting module which corrects the word recognized incorrectly based on the words of the local database).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the step of performing voice recognition on the voice (see: column 1, lines 28-29 of Zhu et al.).

As per claim 16, Casella dos Santos and Lesser in combination teaches the apparatus of claim 10, see discussion of claim 10. The combination may not further, specifically teach wherein the processor is further configured to:
--perform voice recognition on the voice information to obtain a preliminary recognition result;
--search a target corpus sample matching the voice information from the corpus; and
--correct the preliminary recognition result according to the target corpus sample, to obtain the voice recognition result.

Zhu et al. teaches:
--wherein the processor is further configured to:
--perform voice recognition on the voice information to obtain a preliminary recognition result; (see: 100 of FIG. 7 and column 8, lines 15-18 where there is a continuous speech recognition module which makes a recognition result)
(see: 202 of FIG. 9, 200 of FIG. 7, and column 9, lines 16-21 where there is a lexicon expansion module which searches local named entity databases for candidate words) and
--correct the preliminary recognition result according to the target corpus sample, to obtain the voice recognition result (see: 300 of FIG. 7 and column 8, lines 26-29 where there is a correcting module which corrects the word recognized incorrectly based on the words of the local database).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the processor is further configured to: perform voice recognition on the voice information to obtain a preliminary recognition result, search a target corpus sample matching the voice information from the corpus, and correct the preliminary recognition result according to the target corpus sample, to obtain the voice recognition result as taught by Zhu et al. in the apparatus as taught by Casella dos Santos and Lesser in combination with the motivation(s) of correcting incorrectly recognized words (see: column 1, lines 28-29 of Zhu et al.).

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,569,594 to Casella dos Santos in view of U.S. Patent No. 5,321,800 to Lesser as applied to claims 1 and 10 respectively, and further in view of U.S. 2017/0262583 to Fink.
As per claim 9, Casella dos Santos and Lesser in combination teaches the method of claim 2, see discussion of claim 2. The combination may not further, wherein the object state information comprises the image information and the text information, the method further comprises:
--in a case where the text information is modified, updating the image information based on the modified text information; or
--in a case where the image information is modified, updating the text information based on the modified image information.

Fink et al. teaches:
--wherein the object state information comprises the image information and the text information, the method further comprises:
--in a case where the text information is modified, updating the image information based on the modified text information; or
--in a case where the image information is modified, updating the text information based on the modified image information (see: paragraph [0026] where conventional machine learning techniques may be used in a correlation module engine in order to correlate each extracted known medical condition description with image characteristics of a corresponding image of the known medical condition to produce reference signatures).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the object state information comprises the image information and the text information, the method further comprises: in a case where the text information is modified, update the image information based on the modified text information or in a case where the image information is modified, update the text (see: paragraph [0026] of Fink).

As per claim 17, Casella dos Santos and Lesser in combination teaches the apparatus of claim 10, see discussion of claim 10. The combination may not further, specifically teach wherein the object state information comprises the image information and the text information, the processor is further configured to:
--in a case where a symptom description is modified, update an organ image according to the modified symptom description; or
--in a case where the organ image is modified, update the symptom description according to the modified organ image.

Fink et al. teaches:
--wherein the object state information comprises the image information and the text information, the processor is further configured to:
--in a case where a symptom description is modified, update an organ image according to the modified symptom description; or
--in a case where the organ image is modified, update the symptom description according to the modified organ image (see: paragraph [0026] where conventional machine learning techniques may be used in a correlation module engine in order to correlate each extracted known medical condition description with image characteristics of a corresponding image of the known medical condition to produce reference signatures).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the object state information comprises the image information and the text information, the processor is further configured to: in a case where a symptom description is modified, update an organ image according to the modified symptom description or in a case where the organ image is modified, update the symptom description according to the modified organ image as taught by Fink et al. in the apparatus as taught by Casella dos Santos and Lesser in combination with the motivation(s) of having a means of correlating each medical condition description (i.e., text) with image characteristics of a corresponding image of the known medical condition (see: paragraph [0026] of Fink).

Additional Relevant References
Examiner would also like to cite U.S. Patent No. 6,031,526 to Shipp and W.O. 2007/059020A to Lau et al. as relevant references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626